 356DECISIONSOF NATIONALLABOR RELATIONS BOARDA/Z Electric,Inc.andKevin LassondeA/Z Electric,Inc.andInternational Brotherhood ofElectricalWorkers, Local 35,AFL-CIO, Peti-tioner.Cases 39-CA-2722 and 39-RC-6325 December 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 18 August 1986 Administrative Law JudgeHarold B. Lawrenceissuedthe attached decision.The Respondent filed exceptions' and a supportingbrief, and the General Counsel filed limited excep-tions and asupporting brief. The Respondent fileda brief in opposition to the General Counsel's ex-ceptions.The National LaborRelationsBoard has delegat-ed its authorityin this proceedingto a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,fmdings,2 andconclusionsand to adopt the recommendedOrder.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, A/Z Elec-tric, Inc., Ledyard, Connecticut, its officers,agents,successors,and assigns, shall take the action setforth in the Order.IT IS FURTHER ORDEREDthatCase 39-RC-632be remanded to the officer in charge to open andcount the ballots of Terrence Lanier, Kevin Las-sonde,and Keith Stoll, and to issue a revised tallyof ballots and an appropriate certification.1.The Respondent has excepted only to the judge's sustaining of thePetitioner's challenges to the ballots of Thomas Casey, Meade C. Schott,and Harry L. Schroeder Jr.2 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.In sec III,B,4,d of his decision, the judge made reference to "Tempo-rary Apprentice Identification "cards issued to employees Casey, Schott,and Schroeder Jr on 28 August 1985. The record reveals that these cardswere entitled "Temporary Apprentice Registration."We correct theerror.2The General Counsel has excepted to the judge's failure to include inhis recommended Order a visitatorial clause authorizing the Board, forcompliance purposes, to obtain discovery from the Respondent under theFederal Rules of Civil Procedure subject to the supervision of the UnitedStates court of appeals enforcing the Order. Under the circumstances ofthis case, we find it unnecessary to include such a clause.PeterW. Gallaudet,Esq.,for the General Counsel.Peter A.Janus,Esq. (Siegel,O'Connor,Schiftt,Zangari, &Kainen,P. C.),ofHartford,Connecticut,for the Re-spondent.Burton S Rosenberg, Esq.,of Hamden,Connecticut, forthe Petitioner.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.These consolidated cases were heard by me at Hartford,Connecticut, on 18, 19, 20, 21,and24 March 1986. Thecharge and amended charges against the Respondent,A/Z Electric, Inc., were filed by Kevin Lassonde on 1August, 13 September, and 27 November 1985. A com-plaint thereon was issued on 27 December 1985, in Case39-CA-2722.InternationalBrotherhood of ElectricalWorkers, Local 35, AFL-CIO (the Union), having fileda petition for an election on 27 August 1985, an electionwas conducted pursuant to a Stipulation for CertificationUpon Consent Election on 8 October 1985. The Unionand the Respondent both filed objections to conductclaimed to have affected the results of the election. Chal-lenges to some of the ballots were made by the Unionand by the Board agent who supervised the election. InCase 39-RC-632, a Report on Objections and Chal-lenged Ballots was issued on 30 December 1985, whichrecommended that certain of the objections, and chal-lenges be referred for hearing before an administrativelaw judge. An order consolidating the cases was issuedon 29 February 1986.The Allegations of Case 39-CA-2722The complaint alleges that the Respondent violatedSection 8(a)(1) of the Act by threatening to close itsbusiness if the employees selected the Union as their bar-gaining representative (acting through Edward Lorenzon 6 March, 21 June, and 26 July 1985),1 and by firingKeith Stoll and Kevin Lassonde on 28 July because on23 July they had concertedly complained to the Re-spondent regarding wages, hours, and working condi-tions.The Respondent is alleged to have violated Section8(a)(1) and (3) of the Act by discouraging membership ina labor organization through discrimination in terms ofemployment, in that the Respondent announced and im-plemented a $1-per-hour wage increase to all of its em-ployees on 5 August.The Respondent's answer denies all allegations ofwrongdoing and statutory violation, alleging affirmative-ly that about 5 August it granted journeymen, electri-cians, and working foremen a $1-per-hour increase andgranted apprentices increases in varying amounts up to$1; and that the allegation of the complaint respectingthe alleged threat of closure by Lorenz on 6 March wastime-barred by Section 10(b) of the Act.1All dateshereinaftermentioned are in 1985 except as otherwisestated.282 NLRB No. 57 A/Z ELECTRIC357The complaint was amended twice at the hearing. Oneamendment, to include allegations that around mid-June1985, the Respondent, acting through Edward Shortoff,created an impression among its employees that their ac-tivitieswere under surveillance and threatened to termi-nate employees because they, were engaging in union ac-tivities,was withdrawn at a later stage of the hearing.The other amendment alleged that on 29 July the Re-spondent, acting through Lorenz, created an impressionamong its employees that their union activities wereunder surveillanceby theRespondent and interrogatedan employee about hisunionactivities.Case 39-RC-632: Challenges and ObjectionsThe challenges referred for hearing were by the Boardagent to ballots cast by Richard Elliott, Keith Stoll, andKevin Lassonde, on the ground that their names did notappear on the Employer's eligibility list, and by theUnion, to a 'ballot cast by Terrence Lanier, on theground that he was only a casual employee (subsequentlywithdrawn), and to the ballots of Robert Wallrich,Thomas Casey, Harry Schroeder Jr., Meade Schott, andHarry Schroeder III, on the ground that they were notlicensed electricians or registered apprentices.All the objections were withdrawn at the hearingexcept Employer's Objection 3: that during the election,unit employees sat in the Employer's parking lot, drink-ing beer and talking to other unit employees as they en-tered and as they left the pollingarea,and that theUnion arranged to have a truck belonging to an employ-eewho was killed on the job parked in front of thevoting area.The parties were afforded full opportunity to be heard;to call, examine,and cross-examine witnesses;and to in-troduce relevant evidence. Posthearing briefs have beenfiled on behalf of the General Counsel and the Respond-ent.On the entire record,2 including my observation of thedemeanor of the witnesses, and after consideration of thebriefs submitted on 'behalf of the respective parties, Imake the followingFINDINGS OF FACT1. JURISDICTIONThere is noissue concerningjurisdiction, the Respond-ent having admitted in its answer that at all materialtimes hereinitwas an employerengagedin commercewithin themeaning ofSection 2(2), (6), and (7) of theAct, and that during the 12-month period ending 30 No-vember 1985 it received goods andmaterials valued in2On 18 April 1986,pursuant to procedure agreed on at the hearing,the General Counsel moved for admission into evidence,as G.C.Exhs. 8through 12 inclusive, of copies of pages of theNorwich Bulletinprinted inthe months of June and July 1985 and of pages of theNew London Dayprinted in the months of June, July,and August 1985, which containedall the want ads for journeymen electricians and apprentice electriciansprinted in the "Help wanted"sections of those newspapers during saidmonths through 4 August.There being no opposition to the motion andthe proffered exhibits appearing to meet the requirements of Rules 902(6),10D1(4),and 1003 of the Federal Rules of Evidence, the motion is grant-ed and the same are admitted into evidence and constitute a part of therecord of these proceedings.excess of $50,000 at its facility at Ledyard, Connecticut,from points outside Connecticut. The Respondent alsoadmitted, and I accordingly find, that the Union is andhas been at all times pertinent herein a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICES5A. The Discharge of Lassonde and Stoll ,Kevin Lassonde and Keith Stoll are alleged to havebeen discharged by the Respondent because they had, on23 July, "concertedly complainedto Respondentregard-ing the wages, hours and working conditions of Re-spondent's employees" and because the 'Respondent hadthe further object ofdiscouragingemployees "from en-gaging insuch activities or other concerted activities forthe purpose of collectivebargainingand othermutual aidor protection."Respondent is an electrical contractor, incorporated inConnecticut,wholly owned by Edward Lorenz, presi-dent, and Thomas Mahoney, vice president. Lorenz' wifeis the corporation's secretary and Edward Shortoff is theCompany's electrical engineer.For the past 13 years, theCompany has worked continuously on jobs for the PfizerChemical ,Company. At the-time of the occurrence of theeventsin issue inthis case, the Company was workingon a job that involvedrewiring starters and interlinkingthem with Pfizer's computer system, so that the motorsfor different pumps and machinery could be monitoredand controlled by the computer system.On Tuesday, 23 July, one of Respondent's journeymenon the job, Robert King, suffered a fatal accident. Re-spondent's other electricians on the job heard the newsfirst from Pfizer employees. Shortoff and Robert Buck,Respondent's foreman,told them that King had beentaken to a hospital but, because they themselves weremisinformed, identified the wrong hospital. Seven of theelectricians (Coleman, Foye,Gonzales, laccone, Las-sonde, Olsen, and Stoll) decided to go to the hospital.Buck apparently believing that King had only been in-jured, tried to dissuade them from leaving the job, butthey left anyway. They went to one hospital only tolearn that King had been taken to another hospital andthat he had died. None of them returned to the job atPfizer for the rest of'the week.On the evening of, the accident, many of Respondent'spersonnelvisitedKing's home to express their condo-lences.Lassonde and ' Stoll came over to Lorenz twiceand on each occasion Lassonde told him that they wouldnot return to the Pfizer Chemical job unless Buck, theforeman, was removed from it.The testimony is in conflict regarding Lorenz' immedi-ate response.Lassonde and Stoll both testified that heappeared surprised at their attitude toward Buck,thanked them for advising him that there was a problem,8 Thematters narrated in this decision without evidentiary commentare those facts found by me on the basis of admissions in the answer, datacontained in the exhibits,stipulations between or concessions by counsel,undisputed or uncontradicted testimony,and, in instances where conflictsin the testimony did not warrant discussion,the testimony that I havecredited. 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDand promised to look into it. Lorenz testified that hesimply told them that the time and place were inappro-priate for such a discussion and suggested that they comeinto the office to talk about it. I credit Lorenz' testimonyin this regard.It is plausible and consistentwithtestimo-ny that Buck was highly regarded by Lorenz, Mahoney,and some of their prime customers,including Pfizer; thatthe first thing Lorenz told the men at a meeting the fol-lowingMonday morning was that he would not fireBuck; and that Lorenz, Mahoney, and Shortoff spent alarge percentage of their time visiting the jobsites, whichindicates to me that they did not need to rely on Las-sonde for informationas towhat went on there.Coleman, Olsen, Gonzales, Lassonde; and Stoll visitedthe jobsite on Thursday, 25 July, hoping to find out pre-cisely how the accident had occurred. However, insur-ance and governmental inspectors were there, and Ma-honey directed the men to leave. He spoke to them inthe parking lot, but did not say anything to them aboutreturningto work.On Friday morning, 26 July, Lassonde and Stoll cameinto the office for their paychecks. Mahoney saw Stoll,and Stoll repeated that they would not return to workon the job so long as Buck continued to act as foremanthere.Mahoney told him to come in for a meeting onMonday morning and to notify Lassonde and the otherswho had absented themselves from work to come in forthe meeting.On Monday morning, 29 July, a meeting was held.Lorenz,Mahoney, and Shortoff met initially with theseven men as a group. According to Stoll, they wereasked whether they wished to have a common meetingor private conferences, and the men elected to discussmatterswith management as a group.The discussioncentered about the accident, the burden of the commentsbeing to the effect that the Pfizer people were responsi-ble for the accident. Nobody mentioned Buck. Lorenzand Mahoney then called the men into Lorenz' office in-dividually for private conferences." Lorenz and Shortoff4The general credibility of Lorenz,Mahoney,and Shortoff was im-paired by the assorted reasons that they furnished for meeting with themen on 29 July and for having private meetings with them.Thus, oneversion was that it was felt necessary to meet with the men in order tolet them talk things out of their system and hear any suggestions theymight have. Mahoney, however, testified that he wanted to warn themen, before they returned to the site,not to make accusations against thePfizer personnel and to leave matters in the hands of the proper investi-gating authorities.Regarding the manner in which a general meetingbecame converted to private meetings,it is to be noted that according toRespondent's witnesses,theybegan it as an open meeting but switched toprivate conferences because the general meeting was getting nowhere,the men simply making accusations against Pfizer, while Stoll testifiedthat the men were offered their choice and elected to meet with Lorenz,Mahoney, and Shortoff as a group.The explanations offered by Shortoff,Mahoney, and Lorenz were mutually contradictory: it was felt that inprivate conferences it would be easier to get the men to talk about anyproblemtheyhad on the jobsites; a private conference was needed withOlsen to assure him that he would be paid for the 3 days he spent assist-ing Janice King at Lorenz'request,which for some unstated reason theydid not want to say in front of the other men; and they did not want toembarrass Lassonde and Stoll by firing them in front of the other men. Ifind it hard to believe that communication with Olsen was that difficultfor Lorenz and Mahoney or that their sensitivity toward Lassonde andStoll was so acute.participated in all the private conferences.After the firstfour conferences,however,Lassonde and Stoll werecalled in together.As soon as they entered the office,Lorenz told them that they were"being terminated be-cause of their refusal to go back to work under Buck.Theybecame very upset,pleaded that they faced direeconomic hardship as a result of the termination, andasked for their jobs back.Lorenz told them that that wasnot possible because their replacements had already beenhired,but thedischarge notices, which originally statedthat'theywerebeing terminated for refusal to workunder a foreman,were modified to read thatthey werelaid off for lack of work.I agree with the assertion of Respondent's counsel, inthe posthearing brief, that the possibility that anotheremployer might have shown more leniency to Lassondeand Stoll does not render Respondent's actions unlawful.However,the failure to display any leniency or flexibil-itywhatsoever,considered togetherwiththe assertedlyurgent need for journeymen,necessitates careful scrutinyof the testimony of Mahoney and Lorenz.The result of aclose look is the revelation- of the numerous incongruitiesbetween Respondent's action and the circumstantial con-text in which it occurred,especially their"need to retainall of their personnel,and of thenumerous contradictionsin the testimony.First,however,I should note that the activity of Las-sonde and Stoll,which Respondent cites as the reasonfor their discharge, constituted concerted protected ac-tivity.The extent to which Lassonde and Stoll spoke for theother electricians is not established, and the fact thatother men remained away from work does not permit aninference thatLassonde and Stoll represented theirviews.The absence from work of Gonzales and Olsenwas with tacit or express approval of Respondent. Olsenwas asked by Lorenz to take the rest of the week off toassistKing's widow.Gonzales,who had witnessed theaccident and administered first aid to King, was recover-ing from his own resultant emotional trauma and Lorenzoffered to transfer him to another job. The precisereason for the absence of the others was not established.In the discussion that took place in the open portion ofthemeeting on the morning of 29July,Buck's namenever came up.But Lassonde and Stoll did act in concert with eachother,agreeing on a position and supporting each other.In unison,they triedtoandpurported to act for theother electricians,and there is no question but that theiractions and statements were coordinated. Lorenz testifiedthat he thought they were acting together;that is whyhe fired them together.Respondent concedes that employees' protest of themanner in which supervision is exercised and even man-agement's choice of supervisors is protected concertedactivity,citingLeslieMetal ArtsCo.,208 NLRB323, 326(1974),but argues that Buck was not a supervisor andthat the activitydid not relate to matters having a directimpact on the employees'job interests,citingPhase, Inc.,263 NLRB 1168,1170 (1982),and QualityCA. TV, 278NLRB1282 (1986).The General Counsel concedes, in A/Z ELECTRIC359her posthearing brief, that Buck was not a supervisor,but argues that by virtue of Buck's duties as a foremanhe had a direct impact on Respondent's employees' jobinterestsand their ability to perform and that the com-plaint they made to Lorenz was "about Buck's handlingof King's fatal accident."I agree with the General Coun-sel.The evidence is substantial that Buck's activities hadan impact on the performance of their work duties; hewas a working foreman and performed numerous func-tions that interacted with the work of the men.LeslieMetal Artsconcerned itself primarily with the "quality ofsupervision and the manner in which it is exercised."The reference was to "the banding together of employ-ees to protest the way in which supervision is exercised."The walkout was an effort to communicate withLorenz and Mahoney. The administrative law judge inLeslieMetal Artsnoted that it is not unusual for an unor-ganized group of employees acting jointly without a des-ignated bargaining representative to articulate the causeof the walkout differently, but that "implicit in the actionof all the employees who left was an appeal to manage-ment to do something." (208 NLRB at 326.) In thepresent case there is no real question of the propriety ofthe means employed by Lassonde and Stoll to communi-catewith Respondent.Withholding of work is a well-recognized "permissible form of protest" that is distin-guishable from merely ignoring rules and directives "indirect defiance of the direction and warnings of manage-ment."Bird Engineering,270 NLRB 1415 (1984).With respect to the cases cited by Respondent, I findKeywayinapposite andQuality C.A.T.Y.to be supportiveof the General Counsel's position. The complaint madeby Lassonde and Stoll related to what they alleged to bethe personal insensitivity of Buck, as they perceived it, intrying to keep the men on the job after King was knownto have been injured and taken to a hospital. This con-duct was similar to that of the two linemen inQualityC.A. T. V..,who refused to obey an order to return towork after a downpour because thelineswere wet; itwas held that "Protest over this employment conditionwas protected whether Boyle and Reners acted becausethey were concerned about their safety, their personalcomfort, or their supervisor's attitude" (278 NLRB at1282). The Board drew attention toNLRB v. WashingtonAluminumCo., 370 U.S. 9 (1962), in which it was heldthat the reasonableness of workers'decisions to engagein concerted activity is irrelevant; concerted activity toincrease creature comforts or decrease discomfort fallswithin the scope of Section 7 of the Act.InDreis & Krump Mfg.,221 NLRB 309 (1975), enfd.544 F.2d 320 (7th Cir. 1976), it was held that an employ-ee's complaint was not required to be either wise or mer-itorious. It is sufficient for two employees to be actingtogether to effect "concert."FairMercantileCo., 271NLRB 1159, 1162 (1985), enfd. mem. 767 F.2d 930 (8thCir. 1985).I note, however, that though the reasonableness of thecomplaint underlying concerted protected activity is nota criterion of whether activity is concerted and protect-ed, in the present case it is apparent that the fact that thework force was in a state of emotional disarray was ap-parent to Lorenz, and he anticipated that some accounthad to be taken of it. Among the indications that he rec-ognized this were the arrangements he made with Olsen,his discussion with Gonzales about going to a differentjobsite, and the testimony of Mahoney that one of thepurposes of the meeting called for the morning of 29July was to have a talk with the men before they wentback to work at the Pfizer jobsite.The facts inKeyway,inwhich it was held that theGeneral Counsel had failed to meet her burden of estab-lishing that a walkout was concerted protected activity,were not comparable to the facts of this case. A walkouthad resulted in that case because a project director hadbeen discharged, but the record was barren of evidencethat the identity and capability of the supervisor in-volved had any direct impact on the employees' own jobinterests.In the instant case,itwas precisely the assertedeffect of the attitude of the supervisor in question on themorale of the employees that caused the walkout. Las-sonde and Stoll complained that morale was low as aresult of the way Buck handled the men. Employee com-plaints about a supervisors' treatment of them constituteconcerted protected activity.Noland Co.,269NLRB1082, 1088 (1984), citingCalvinD.JohnsonNursingHome,261 NLRB 289 fn. 2 (1982).However, there is abundant evidence that tends toshow that there were additional and more important rea-sons for their discharge.Stoll testified that before he was interviewed for hisjob he had tried unsuccessfully to get into the Union,and that Lorenz had told him to apply to A/Z when hewas sure that he was not going to get into the Union andwas sure he wanted to remain with Respondent. He wasinterviewed by Lorenz on 7 June. Stoll's account of thisinterview contained numerous specific details that en-hanced its credibility. In themain,he testified thatLorenz brought up Stoll's efforts, a year before, to orga-nize another nonunion contractor, NECO Electric, byhelping Local 90, IBEW, to lure its journeymen electri-cians away to another contractor. About 20 journeymen,including Stoll himself, left the NECO job on the basisof a promise by the business representative of Local 90,IBEW, that they would be put to work on a more lucra-tive job and would achieve membership in the Union.They got the work, but not the membership, and thatwas the aspect of the matter that Lorenz questioned Stollabout. Stoll testified that Lorenz made a number of an-tiunion statements, starting off the interview with a state-ment, "I know your background, and if you're here toorganize my shop and get a union in here, I'm going toclose the doors." Only after Lorenz extracted a promisefrom Stoll not to try to organize A/Z Electric did he getdown to a discussion of the job, the pay, and the bene-fits.Kevin Lassonde was one of the journeymen who aban-doned NECO as a result of Stoll's efforts. He later ob-tained a second job through the hiring hall of Local 90,IBEW. He had worked for Respondent once before andcalled Respondent when he was laid off from the secondunion job. He testified that Lorenz made remarks to himin his job interview similar to the remarks attributed toLorenz by Stoll. The interview took place in March, 360DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Mahoneypresent.Lorenz stressed the point that ifhe hired him back, he did not want him running off to ajob obtained through the Union:He said if I hire you back, Kevin, I don't wantyou to leave and go-if the union calls you back. Idon't want you to go running off to them. I don'twant to hire you back and then have you leave in acouple of months.Lassonde promised to remain with Respondent. Hequoted an additional portion of the conversation:Q.What if anything did he say? Do you recallanything else that was said?A. Oh, yeah. After he got that out he said if youare here to organize my shop, I'll close my doors.Thoughsomeprodding was needed to elicit the criticalstatement just quoted,nothing in the witness'demeanoror the rest of his testimonyimpels meto discredit his tes-timony that such a statement was made by Lorenz.The union backgrounds of Stoll and Lassonde werethuswell known to Respondent's principals. Mahoneyand Lorenz testified that nothing about unions was dis-cussed in the employment interviews, but 'I do not creditthe denial.Credible evidence of similar remarks madeduring the private conferences on 29 July shows thatsuch discussions were well within the bounds of proba-bility.Over all, the testimony of Lassonde and Stoll ap-pears credible to me. Lorenz, of course, did not denyknowledge of the union backgrounds of these two men.The General Counsel also introduced evidence thatRespondent believed that union organizational attemptswere underway at the time Lassonde and Stoll werefired. The scantiness of evidence respecting the actual in-volvement of Lassonde and Stoll in union activity is ofno importance, inasmuch as the Act was violated ifLorenz and Mahoney acted in the belief that they wereinvolved in activities protected by the the Act.Lorenz at first testified that he became aware of unionactivity on 6 August, when Mahoney showed him acopy of the charge in these proceedings filed by Las-sonde and that later in August he became aware that theUnion had filed a petition. Then he conceded that asearly as the week of King's accident (the week of 22July) he had heard that cards were being distributed, buthe did not know by whom. He was uncertain how or bywhom he had been alerted to it, but he was sure that heheard about it within a week's time after King's death("itwas all around ... that the cards were beingsigned").Later,when attention in the hearing was focused onthe pay raise of 5 August, Lorenz denied knowledge ofunion activity prior to 29 July and professed to be unableto fix the date until he became aware of it in relation toKing's death. He then claimed that he had no knowledgeof it until after the wage increase was granted on 5August, finding out about it when Mahoney told himthat another contractor (Crompton) had telephoned toinquirewhether A/Z Electric was really going union.However, Mahoney himself fixed the time of that tele-phone call as during the week of 22 July.Mahoney testified that Jim Crompton, an electrical'contractor, called him during the week in which King'saccident occurred:He said well I had a guy stop in here that saidyou guys are going to go union ... He said some-thing to the effect if-he said I didn't think youguys were going crazy down there.Mahoney was extremely vague, if not evasive, aboutwhen he communicated this intelligence to Lorenz. Hetestified that he interpreted Crompton's statement that hemight come down to read the riot act to them in a ratherpeculiar way: "I gathered from what he was saying thathe was going to tell me some negative things about beinga union contractor. That is the way I took it." He pro-fessed not to have been furnished any details by Cromp-ton. I found his professed naivety about the phone callaltogether incredible.Significant evidence of Respondent's knowledge ofunion activity at that time is provided by the testimonyof two employees that Lorenz interrogated them about itduring the private conferences on 29 July. Interrogationof this nature is evidence of an employer's knowledge orsuspicionof union activity.FlowersBakingCo.,240NLRB 870 (1979), enfd. mem. 620 F.2d 298 (5th Cir.1980). The testimony is especially significant and crediblebecause it came from employees who were not in troubleon account of their absence from work the precedingweek.David J. Gonzales, who remained away fromwork with Lorenz' tacit consent because he had under-gone the emotional trauma of witnessing King's accident,testified thatLorenz asked him if anyone had ap-proached him,to sign cards or whether he had heardanything about the Union. When he responded in thenegative, Lorenz commented that everyone else seemedto have been approached.Daniel L. Olsen, who was given the rest of the weekoff by Lorenz to assist Janice King, the widow, testifiedthat during his private conference on 29 July Lorenz saidthat he had heard from somebody at Pfizer "that therewas talk of A/Z, going union." Olsen responded that hehad not heard anything. Lorenz then remarked "thatA/Z had somewhat of an understanding with its custom-ers that it was going to operate a non-union shop justdue to the fact that that was how it was going to berun.,,Additional corroboration is to be found in the testimo-ny of Lance S. Schors, hired as one of the replacementsfor Lassonde and Stoll on 26 July. The threat of closuremade to him during the interview, described below, dem-onstratesLorenz' and Mahoney's concern about unionactivity at'L that point in time. It also lends support toLassonde's and. Stoll's testimony that they were similarlyinterrogated during their employment' interviews.The General Counsel also introduced evidence tendingto show disparity of treatment of Lassonde and Stoll ascompared with the others who had remained away fromwork. Of course, a showing of disparity of treatmentmust be based on identical conduct on the part of theemployees who are claimed to have been treated differ-ently, and in this case there is some basis for differentia- A/Z ELECTRICLion.Of the seven,men who remained, away from' workin the 3 days following 23 July,only Lassonde and Stollrepeatedly asserted that, they would remain away fromwork so long as Buck remained foreman on the PfizerChemical job.Respondent's official reason for the dis-charges is their refusal to work under a foreman.The disparity,however, exists because until the privateconferences were held on the morning of 29 July, therewas no way of knowing whether the men would contin-ue to remain off the job as a group.The situation thatexistedwas that a group of men refused to return towork at a jobsite.Lassonde and Stoll were members ofthat group.The other members of the group were giventhe option of returning to work or being fired.Thus,Coleman testified that almost the entire meeting he hadwith Lorenz,Mahoney,and Shortoff was taken up 'withhis being given the option to quit or return to work. Las-sonde and Stoll were not given that option and were noteven given separate conferences.Such conferences presented an opportunity for LorenzandMahoney to probe the nature of the complaintagainst Buck,which Mahoney professed to want.He tes-tified that he and some of Respondent's prime customers,including Pfizer,had a high regard for Buck. He thoughtLassonde was also competent.He testified that"we cer-tainlywould have been interested in those objections."Nevertheless,though confronted with a situation inwhich one ,competent electrician had had a fatal accidentand another competent electrician was refusing to returnto the jobsite unless a highly regarded foreman waschanged, Mahoney made no inquiry of either Lassondeor Stoll when they were right in front of him, made noinvestigation of any kind into the complaint,and did noteven ask Lorenz if Lorenz had looked into it.In fact,therefore,itappears that Lorenz and Mahoney had notthe slightest interest "in those objections"Ifind this all the more astonishing in view of theuniqueness of the situation.Mahoney was sure that therehad been some prior occasion when an electrician hadbeenfired,but he was unable to remember the last timeithad happened or name anyone who had ever beenfired or cite a single instance that had occurred in the 2years prior to the hearing. In any event, there had beenno prior instance of a competent electrician refusing towork under 's competent foreman.In spite of this, Lorenz and Mahoney were completelyinflexible.Mahoney was at an utter loss to explain Re-spondent's inflexibility in the matter in the face of evi-dence that,all things being equal, it was to Respondent'sadvantage to reconsider when Lassonde and Stoll bothsaid they were willing to work unconditionally. He as-serted,"The decision was final." He pointed to the factthat the replacements for them(DiMauro and Schors)had been hired on Friday afternoon,26 July.This was ata time when,according to his own testimony, the short-age ofjourneymen was acute, they were worried aboutmen being stolen away by the competition,and they be-lieved they were likely tobe thesuccessful bidder on alarge project at Dow Chemical.However,Mahoneyconcedes that the possibility of keeping the men on witha warning was not even considered. When I asked Ma-honey why, in view of the critical need to retain person-361nel;which had compelled them to advertise and whichultimately compelled them to grant a pay increase, theydid not warn Lassonde and Stoll and keep them on, Ielicited this altogether unsatisfactory response:We felt that-I'm going to use the word,we feltan ultimatum had, been given and that sufficienttime had passed that they had taken no action tocome in as Mr. Lorenz had requested they do andtalk about it further,discuss it,say what was ontheir mind.Such an explanation is unpersuasive in the face of thefailure,of Lorenz and Mahoney to avail themselves ofthe opportunity to question Lassonde and Stoll in themeeting on the morning of 29 July,under circumstancesinwhich the need for such an inquiry would seem tohave been pressing.Even on so simple a matter as the time when the deci-sion to fire Lassonde and Stoll was supposedly made,their testimony is inconsistent and wavers between inco-herence and some kind of assertion that they thoughtLassonde and Stoll were quitting.According to Lorenz and Mahoney,the firing was aprocess that took place on Friday,26 July,and Monday,29 July.It is not clear from their testimony preciselywhen a firm decision crystallized.On Friday morning,Stoll and Lassonde came in for their paychecks,appar-ently at different times.Stoll told,Mahoney that theywould not go back to work so long as Buck was stillrunning that job.Mahoney told Stoll to come into theshop' on Monday morning and to pass the word along toothers as well. At lunchtime he told Lorenz of his con-versation with Stoll.He testified:At that point we both agreed that we would dis-charge them and hire replacements because weneeded them for the workload.We needed peopledown there. It wasn't going to be easy for us to losesomeone at that point, quite honestly.At the same time,Mahoney professed to have believedthat Lassonde and Stoll intended to quit:I,quite honestly,Monday morning did not expectto see the two individuals come in the door. Wehad many many instances in the past where peoplehave just not shown up to work;there's been no of-ficial termination after a week or two with a guynot coming in, you say I guess he's not comingback and we've never given him a layoff slip.Ithought that that was,what was going tohappen.Lorenz, however, testified that the decision on Fridaywas only tentative,a preliminary decision. Lorenz testi-fied:Q.What kind of decision was made on Fridaywith respect to the discharge of these two individ-uals? 362DECISIONSOF NATIONALLABOR RELATIONS BOARDA. When-Friday, my partner, Tom, had told mewhen Keithhad came into pick up his pay check,that he-he said he would not be back to work, himand Kevin would not be back to work unless BobBuck was discharged.Q. All right.When you obtained that informa-tion, what did you do?A. Then we were making decisions to let-well,I didn't-I didn't believe they'd be back.Q. All right. You didn't believe they'd be-A. I didn't really believe they were coming backtowork, so the final decision was made Mondaymorning when we seen them,yes, they are here;yes,we are going to let them go, but I never ex-pected to see them because this is what I was toldby them, that they would not be back.When asked by the General Counsel what reason hegaveLassonde and Stoll for firing them on Monday,Lorenz testified:I told them they were being discharged because ofrefusal to come back to work for the companyunlessMr. Buck was-was discharged, and also thatwe had hired two replacements' for them.Shortoff testified, "We told them we were laying themoff, for refusing to work for a foreman."Lorenz and Mahoney thus presented a highly uncon-vincing description of a decision-making process inwhicha clear causefor discharge was felt to exist butmatters were left hanging on the supposition that Las-sonde and Stoll would never show up again for work,though both of them were actively protesting the pres-ence of Buck on the job. This'kind of inherently implau-siblestory inevitably prompted the further questionabout why, if Mahoney and Lorenz were surprised to seeLassonde and Stoll on Monday morning, and Lassondeand Stoll sat through a general meeting and then waitedto be called in for individualmeetingsin Lorenz' office,itdid not occur to Mahoney and Lorenz that they hadnot quit after all. Mahoney's response was uninformative,merely repeating that the decision to terminate them hadbeen made and the thought of reconsidering did notenter their heads.In fact,even after hiring DiMauro and Schors onFriday, 26 July, as replacements for Lassonde and Stoll,Respondent could have kept the latter two men on, fortwo electricianswere hired on Monday, 29 July, thesameday Lassonde and Stoll were fired.As Mahoney indicated, the, refusal to keep them on de-spite theirmanifest change of heart, which in a wayamounted to a request to be given the same optionsgranted to the others,came at a time when Respondentcould ill afford to lose any of its journeymen. The Gen-eralCounsel has established that fact' very clearlythrough the testimony' of both Lorenz and Mahoney.Lorenz testified that as of the first of August the work-load was heavy and Respondent had more than the aver-age numberof electricians working, possibly as many as32.Even when one of the seven pending jobs at Pfizerwas completed he only laid off seven electricians. At theend of August there were still 26 journeymen workingand 6 jobs continuingat Pfizeralone.Shortoff testifiedthat besides'the jobs running at Pfizer, they had to meeta strict Labor Day deadline at Electric Boat in Groton,Connecticut, and that there was work in progress atDow Chemical.-Mahoney testified that during this period, late July andearlyAugust, the workload was heavy and there wereshort-term contracts and one big job pending at Pfizer.Overtimewas needed at Pfizer's citric automationproject because of special scheduling resulting'from a 3-week general shutdown at Pfizer scheduled to begin 1September.They left adozen menon that job duringAugust. Respondent's workload started to get heavy be-cause of new contracts secured in May, and continued toincrease through June and into early,July.Respondentincreased its hiring throughout June and July, taking on18 or 19 journeymen. Even though several employeesleft during this period, the total complement increased.Over and above this, Lorenz, Mahoney, and Shortoff,throughout July, operated on the assumption that theywouldsoon needmany more journeymen because theyanticipated getting a big' job. Throughout the summerthey had worked on a bid for Dow Chemical's latex ex-pansion project, receiving the bid package in June andsubmittingtheir bid on 22 July. Mahoney and Lorenztestified that'they had heard rumors from several sourcesto the effect that Respondent might be the successfulbidder. Shortoff testified that he heard it from three sep-arate sources and told Lorenz what he had heard. In lateJuly,Lorenz and Mahoney believed that Respondentwas the frontrunner.Throughout this' period, andbefore, Respondent had beenrunning acontinuous ad forjourneymen in the local press. The competition was alsoadvertising. In fact, both Schors and DiMauro, whowere hired as the replacements for Lassonde and Stoll,had responded to ads. Lorenz later testified that somepeople were let go in August, that the Dow Chemicalrumors were not nearly as strong anymore, that a job atElectric Boat was ending, and that the job with theLabor Day deadline was'drawing to a close. However,thatwas. late in August; at the time with which we areconcerned, late July, they felt a desperate need for jour-neymen.Mahoney testified that he was anxious to avoid losingmen and that it was important that they keep every manbecause of their critical commitment throughout Augustto finish one job by 1 September,maintainthe normalworkload, and be prepared if the Dow Chemical bid wassuccessful.He routinely looked at the newspaper ads toseewhat the competition was doing about attractingjourneymen. The word "on the street" was that. NECOwas paying, $14 an hour, which was -higher than Re-spondent's rate, andWestco, another nonunion contrac-tor, had once before succeeded in luring away two ofRespondent's employees.The need to keep their men was so critical during thisperiod, according to Lorenz and Mahoney, that on 4August they decided to give the men a pay raise effec-tive as of 5 August. A/Z ELECTRIC363Mahoney's testimony was characterizedby tension-laden statements such as,Well, naturallywe knewthe past history of about ayearearlierwhere someone was paying higherwages and we lost a couple of guys before-I usethe term put our finger in the hole in the dike-so Iwas particularly looking not to see that happenagain.His justification for the increase granted on 5 Augustwas as follows:That heavy workload mandated that we make amajor effort to keep every employee that we hadworking. If we lost a couple, normally we wouldstartworking some overtime to compensate forthat.We were already working overtime. We knew thatwe had this extremely critical commitment through-out August to get done by the first of Septemberand added into the rest of our workload, that cre-ated the business picture in our mind that we had tokeep every man that we had that we could keep.Whether the conduct of Lassonde and Stoll meriteddischarge in the opinion of Lorenz and Mahoney, the re-fusal of Lorenz and Mahoney to change their mindswhen Lassonde and Stoll changed theirs is, in the lightof the general situation as they themselves described it intheir testimony, suggestive of deeper reasons for their ac-tions thanthey gave. Their explanation for - the dis-charges depicts an implausible scenario that requires meto believe that they discharged competent, electricians,who wanted to return to work on their terms, in a timeof acute personnel shortage, without warning and with-out the option extended to other absentee electricians toreturn or be fired.The Respondent has presented very little to counter-balance the evidence that Respondent knew of Las-sonde's and Stoll's background of union adherence andsupport; that it knew or suspected that union organiza-tional activity was taking place before they were fired;that Respondent's principals were strongly committed tothe maintenance of a nonunion shop; that the dischargestook place at a time when Respondent could ill affordthe loss of any of its journeymen electricians; and thatthe discharges were in marked contrast with the optionafforded other absentees to return to work, though bothLassonde and Stoll recanted and asked to be permittedto return to work.This showing leads me to conclude that Respondentdischarged Lassonde and Stoll chiefly in order to dis-courage unionactivity among the employees and inorder to remove two known union adherents, in viola-tion of Section 8(a)(3) and (1) of the Act.My conclusion in this regard does not, of course, de-tract from the prima facie case made by the GeneralCounsel, especially since Lorenz and Mahoney them-selves sought to excuse their conduct on the very groundthat Lassonde and Stoll had refused to work under Fore-man Buck, disputing only that their refusal constitutedprotected concerted activity. I have found that it wasprotected activity.Absent the testimony of Lorenz andMahoney, the evidence convinces me that the union ac-tivity of Lassonde and Stoll is what prompted Respond-ent's discharge of Lassonde and that had it not been forthat,Lorenz and Mahoney would have allowed them togo back to work. However, the concession by Lorenzand Mahoney of the basic facts alleged by the GeneralCounsel compels me to find that the concerted protectedactivity in which Lassonde and Stoll engaged was an ad-ditional reason for their discharge.All the facts and circumstances of the discharges andthe reasons for the discharges were fully litigated. Ac-cordingly, although the complaint is limited to an allega-tion that the discharges were in violation of Section8(a)(1), I find, that the,Respondent, by reason of the cir-cumstances disclosed by the evidence, is also in violationof Section 8(a)(3) of the Act.B. The August 5 Pay RaiseThe General Counsel contends that Respondent violat-ed Section8(a)(1) and(3) of the Act by announcing andimplementing a $1-per-hour wage increase for all its em-ployees because it was motivated by reports that indicat-ed that union organizational activity was being carriedon.Respondent thus contends that the decision to grant apay raise on 5 August was a lawful measure taken toretain itswork force in a peak business period, citingSchulte's IGA Foodliner, 241NLRB 855 (1979), andPoul-try Packers,237 NLRB 250 (1978). However, inPoultryPackers,the employer proved that it granted 'the increasein order to halt a slide in the quality of the employees'work, while Respondent in the present case announcedto the employees that they were being given a pay in-crease as a reward for the high quality of their work. IntheSchulte'scase, the employer proved the existence of awell-established policy of periodic pay increases and pro-vided detailed information about the pay scales of itscompetitors, while Lorenz and Mahoney were, only ableto point to 1 year, 1984, as a precedent and had to admitthat on that occasion not everyone had received an in-crease as they had at first claimed. They utterly failed toback up their contentions about the wages paid by theircompetitors and instead admitted that they had no reli-able information on the subject.In the present case, Lorenz and Mahoney got wind ofthe union activity in the week of 23 July and were busilyinterrogating employees about it on the morning of 29July. By sometime prior to 5 August, Lorenz, knew A/Zemployees were signing union cards, admitting that heheard about it about the time King died. Immediatelythereafter they instituted the increase- SeeLitton Indus-trial Products,221 NLRB 700, 701 (1975).'The infirmities in Respondent's defense to this chargeare twofold.In the first place, even if I credited Respondent's justi-fication for the increaseas a measureto keep journeymenfrom leaving its employ to work for its competitors, Re-spondent has still failed to justify the timing of the in-crease.SeeNLRB v. Pandel-Bradford, Inc.,520 F.2d 275, 364DECISIONSOF NATIONAL LABOR RELATIONS BOARD280 (1st Cir. 1975), enfg. 214 NLRB 736 (1974), holdingthat even if business reasons warrant an increase, thetiming may be a violationof the Act, andthat grantingbenefits'during the pendency of a representation electionisprima facie case of intentional interference with Sec-tion 7 rights. Such action is thus presumptively for theillegal object of improperlyinfluencingthe employees.NLRB v. Exchange Parts, Co.,375 U.S. 405 (1964);Wm.T Burnett & Co.,273 NLRB 1084 (1984).The same rationale applies here.Respondent grantedthe increase before the Union filed its petition but wellafter it knew or suspected that the Union was attemptingto organize its shop. Its action was manifestly in responseto the union campaign.I cannot accept Respondent'scontention.that the decision to grant the increase wasmade prior to knowledge of the campaign, such knowl-edge having been obtained only by service of theUnion's petition,for it is conceded that informationpointing to union activity was received during the weekof King's death (the week of 22 July) and it is concededthat the decision to grant the increase was thereaftermade onSunday afternoon, 4 August. SeeMontgomeryWard &Co., 220 NLRB 373, 374 (1975), modified andenfd. 554 F.2d 996 (10th Cir. 1977).The presumption of illegality of an increase grantedduring a campaign is reinforced when a period of lethar-gy is followed by decisional acceleration respecting ques-tions of employee, benefits.Supermarkets General Corp.,260 NLRB 167, 169 (1982). The' Board has put, theburden on the employer:A grant or promise of benefits made during anorganizational effortwill be considered unlawfulunless the employer can provide an explanation,other than the organizational activity, for the timingof the grant or announcement of such benefits.Thus, theBoard requiresthat an employer show byobjective evidence that it would have made thesame grant or announcement of benefits had theunion not,been present.[VillageThrift Store, 272NLRB 572 (1983).]Secondly, the Respondent failed to justify the increaseon the basis ofbusiness exigencies.There is, of course, an irreconcilable conflict betweenRespondent's defense to the charge that it fired Lassondeand Stoll unlawfully and its defense to the charge that itgranted an unlawful wage increase on 5 August. If Re-spondent was so harried by the personnel situation that itfelt that an across-the-board wage increase was ,necessaryin order to keep its journeymen, then discharging Las-sonde and Stoll for the reason relied on by Respondentin this case did not make much sense. Though thathelped me considerably along my way to the conclusionthat the reason offered by Respondent for dischargingthem was not the main reason for its action, it does notrequireme to credit Respondent's excuse for grantingthe wage increase.The credibilitygap does not compelacceptance' of either position.The story given by Lorenz and Mahoney-that the in-creasewas given because of the state of the labormarket, heavy newspaper advertising for journeymen bycompetitors, the heavy workload at Pfizer Chemical, andthe fact that the competition was already paying $14 perhour compared with Respondent's $13-seemingly co-herent and plausible, is in truth a patchwork of inconsist-encies and contradictions. The inconsistency between theRespondent's asserted need to retain journeymen and thefailure of Lorenz and Mahoney to be flexible when Las-sonde and Stoll begged to be allowed to work is only themost obvious of the difficulties inherent in their story.Under adverse questioning by the. General Counsel,pursuant to Fed.R.Civ.P. 611(c), Lorenz contradictedhimself by testifying at one point that the decision toraisethe pay was arrived at the day before, on Sunday, 4August, when he and his partner and brother-in-law,Ma-honey, pondered a rumor that they were the low bidderon the Dow Chemical job and realized that they wouldhave to raise wages in order to keep their journeymen (aversion also testified to by Mahoney); and, at anotherpoint in his testimony, that the low bid had nothing todo with it; and, at yet another point in his testimony,that it had some bearing on the decision.There was confusion about the company policy re-specting pay increases.Itwas asserted that a pay raisehad been given in similar circumstances in 1984to every-body, but, as I have pointed out, in the sole examplecited by Respondent, the increase was shown to havebeen limited to foremen and some of the journeymen.Though it was claimed to have been for the purpose ofkeeping journeymen from defecting to better-payingcompetitors, not all the journeymen got the raises. More-over, the supposed impetus for the action at that time,the defection of a journeyman, proved not to have beenthe case, for it was an apprentice who went over to thecompetition, and no apprentices were given raises at thattime.Even if the story held up, and an across-the-board in-crease had been given in 1984 to journeymen, the fact re-mains that not every journeyman got it in 1985. Re-spondent's failure to adhere to its professed wage policywould thereforestillbring the existence ofanysuchpolicy into serious question.SeeMontgomeryWard &Co., supra.The circumstances under which Lance S. Schors washired and review of the newspaper advertisements thatwere run for journeymen during the period in questionaltogether demolish Respondent's asserted justificationfor the increase. Schors was hired at $12 per hour afterstiff negotiations,, with .an agreement to raise him to the$13 per hour being paid to the journeymen alreadyworking for Respondent. At that time, the competitionwas supposedly paying $14 per hour and advertising forjourneymen. Lorenz and Mahoney therefore do not seemto have been at all worried about covering their commit-mentswhen Schors applied on 26 July. Moreover,Schors' acceptance- of the arrangementsuggeststhat themarket conditions were not as claimed by Respondent.At the time of the hearing, when Lorenz and Ma-honey testified with respect to the supposedly freneticadvertising for journeymen in the help-wanted sectionsof the two local newspapers, copies were not available. A/Z ELECTRICThey arenow in evidence,5 and it is'obvious that, theycould not have been a factor in the decision to grant apay increase.In fact,they strongly rebut the contentionthat Lorenz and Mahoney thought that a pay raise wasneeded to keep the work force intact and attract newmen for the Dow Chemical job on which Respondenthad bid.Two newspapers were involved,theNorwich Bulletinand theNew London Day.A tabulation of the newspaperads run during the months of June and July is as follows:WeekofNo. of AdsAdsby A/ZAds byNECOJune 1 ...........:.......400June 2-8 ...............3851June 9-15 .............2995June 16-22 ...........2282June 23-29 ...........1630June 30-July 6.....1900July 7-13 ..............2000July 14-20............1502July 21-27............2901July 28 Aug.3 ....1201The foregoing tabulation simply lists advertisementsrun in the help-wanted sections of the two newspapers;inmany cases,adswere run simultaneously in bothpapers by the same advertiser,and frequently an adver-tiser ran the same ad for several days.Approximatelyfour advertisers seem to have been involved in placingall the ads.However,because it shows the briskness orlack of briskness in advertising over the entire period,the tabulation gives a good indication of the intensity ofthe demand for journeymen at various points in time. Itisvery obvious that demand had slackened throughoutthe month of July and, in fact, had passed its peak anddeclined precipitously after the middle of June. 6It is noteworthy that the upsurge in demand in 1 ' weekin July was during the week that Lassonde and Stollwere fired,and the lowest point of the summer wasreached in ' the,week preceding the 5 August pay raise.Accordingly,I find that the pay raise annonuced on 5August violated Section 8(a)(1) and (3)of the Act.5The parties were granted leave to submit,for incorporation in therecord after the conclusion of the hearing, copies of pertinent advertise-ments that were run in the local newspapers in June,July,and August.There being no opposition,the General Counsel's motion to admit photo-copies of the help-wanted section of two newspapers as G.C.Exhs. 8through 12,inclusive,as all the advertisements run in the period is grant-ed and the same are made part of the record herein.6 The General Counsel's summary of the ads has not been controvert-ed by the Respondent and is to the following effect:Respondent appearsto have been the heaviest advertiser m theNorwich Bulletinin June andJuly, but there appear to have been more ads from all the companies inthe field in June than in July, and the amount of advertising diminishedas the month of July wore on. NECO, the competitor Respondent claimsto have been most concerned about,ran six ads in June and only two inJuly,neither of which was at the end of the month.InJuly,Respondentwas the heaviest advertiser in theNew London Day,NECO placed onlyone ad that month,on 27 July. Most of the advertising in that newspaperwas placed in the first 2 weeks of June. There were no ads at all for elec-tncians on the first 2 days of August.C. Threats to Close theBusiness365Itwas alleged and proven that on 6 March, 21 June,and 26 July,Lorenz made threats to employees to theeffect that Respondent would close the business if aunion became the employees'collective-bargaining repre-sentative.Such threats were made to Lassonde on 6 March, andto Stoll on 21 June, in the course of their job interviewswith Lorenz, and demonstrated Lorenz'union animus aswell as his knowledge of, and concern with,their historyof past union activity.The threats of closure on 26 July were made duringthe course of Lorenz'interviews of Lance S.Schors andVincent DiMauro,who were being hired as the replace-ments for Lassonde and Stoll.It stands to reason thatLorenz and Mahoney did not intend to repeat their expe-rience with Lassonde and Stoll.Schors testified that hisinterview took half an hour,but before Lorenz said any-thing about the job or reviewed his qualifications 'hementioned Schors' record of employment with unioncontractors"and he wanted to make'itperfectly clearthat no one was going to unionize his shop and that ifthey did attmept that, he would close his doors." Di-Mauro testified that Lorenz commented on the fact thatthe Union could offer better benefits and higher wagesthan Respondent could afford, and that if DiMauro hadthe opportunity to get into the Union he should go, butthat if DiMauro was there to organize the Union hewould shut the doors.Lorenz' statements on all four of these occasions werein violation of Section 8(a)(1) of the Act. The Respond-ent contends that the allegation of a threat of closure on6 March is time-barred under Section 10(b) of the Act.The charge filed by Lassonde on 1 August alleged viola-tion of Section 8(a)(1) and(3) of the Act by reason ofthe discharge of Lassonde and Stoll on 29 July. Thecharge was amended to include an allegation that an un-lawful wage increase had been granted on 5 August. Thecharge relating to the incident on 6 March became partof the case when Lassonde filed a second amendedcharge on 26 November,alleging the discharges,the payraise,and threats of closure on,6 March,21 June, and 26July.The amendment of the charge to include the 6 Marchviolation is permissible.It is closely related to the mat-ters previously charged,which are within the permissiblestatutory period, and is of such'a nature as not to changethe substantive nature of the charge.It does not give riseto a new and separate cause of action unrelated to theunfair labor practice'originally alleged.NLRB v. Os-brink,218 F.2d 341, 345-347(9th Cir. 1954).D. Interrogation and Creation of Impression ofSurveillanceGonzales testified that in his private session with man-agement on 29 July, Lorenz asked him if he had been ap-proached to sign a card for the Union.Gonzales deniedhaving been approached and' said he had not heard any-thing about the Union. According to Gonzales,Lorenzthen "said everyone else seems to have been approached,how come they haven't approached you?" 366DECISIONSOF NATIONAL LABOR RELATIONS BOARDOlsen testified that during his conference on thatmorningLorenz brought up the fact that he had heardfrom someone at, Pfizer Chemical that there was talk ofA/Z Electric "going union."He then explained to Olsenthat an understanding existed between Respondent anditscustomers that Respondent would operate as a non-union shop "and that was how it was going to be run."Lorenz' statements to both employees meet the criteriaunder which an employer is deemed to have created animpression of surveillance. They tended to imply thatLorenz and Mahoney had engaged in a process of sur-veillance.Schrementi Bros.,179 NLRB 853 (1969);SouthShore Hospital,229 NLRB 363 (1977). Moreover, theyconveyed a positive impression that Lorenz had actualknowledge of the activities going on. SeeMaxwell'sPlum,256 NLRB 211 (1981);ClementsWire &Co., 257NLRB 206 (1981). Lorenz was not citing rumors orstatements of a vague and general nature.SeeSouthShore Hospital,supra;Palby Lingerie, Inc.,252 NLRB 176(1980).He specifically told Gonzales that he was theonly person who seemed not to have been approached;attributions of uniqueness in that regard are not the kindof thing normally based on rumor or conjecture. Lorenz'assertionof knowledge of the disparity between Gon-zales' account and what he asserted to be the experienceof all the other employees connotes actual knowledge ac-quired by observation of the other employees. Gonzaleshad to have concluded that surveillance was being con-ducted. In Olsen's case, Lorenz said flatly that he had asource of information, and so Olsen could have come tono other conclusion. In the face of such evidence, I donot accept Respondent's argument that evidence is lack-ing that surveillance, was the only means by which Re-spondent could have obtained such information(citingG. C. Murphy Co.,217 NLRB 34 (1975)).Lorenz' inquiry to Gonzales whether he had been ap-proached to sign a' lord for the Union was made in aconference in Lorenz' office, with all top managementpresent, and was made in the course of a conversationthat definitely conveyed the impression that employees'activitieswere under surveillance. It was, accordingly,precisely the type of coercive interrogation that is out-lawed by Section 8(a)(1) of the Act.SunnyvaleMedicalClinic,277NLRB 1217 (1985);RossmoreHouse,269NLRB 1176 (1984), affd. 760 F.2d 1006 (9th Cir. 1985).III.THE REPRESENTATION CASEA. Company ObjectionThe Employer contends that parking King's truck infront of the voting area "was highly prejudicial to theCompany, and it was deliberately designed to influence"the voters; that it was a tactic designed to create "strongemotional reactions" from the voting employees justbefore they voted; and was an effort to "place the Com-pany in a negative light."7However, no evidence was introduced in support ofany of these contentions. Some time had passed. Kingdied on 23 July; the election was held on 8 October.There is no evidence that King's truck was recognizable7 Postheanng brief submitted on behalf of Respondent-Employer.by any of the voting employees; that strong emotionalreactions were likely to be or were aroused by sight ofthe truck in the parking lot; or, for that matter, that anyreminder of King's death would in fact place the Compa-ny in a "negative light" as claimed by the Company, ,aproposition that cannot be taken for granted in view ofthe uncontroverted evidence that in the open meeting on29 July the journeymen's criticisms were leveled exclu-sively against Pfizer Chemical and its employees.There is no evidence that the truck was parked infront of the voting area as part of a deliberate design toinfluence the voting. The fact that Olsen was acting as apoll watcher for the Union does not render the Union re-sponsible for the way he parked the truck, or for the factthat he used it, assuming that constituted misconduct.There is no evidence that any specific instructions weregiven to him by the Union.Tennessee Plastics,215 NLRB315, 319 (1974), enfd. 525 F.2d 670 (6th Cir. 1975). SeealsoFirestone Tire & Rubber Co.,235 NLRB 548 (1978).Olsen presented a credible reason for using King'struck.He testified, credibly, that his wife normallydrives him to work, but because he was acting as a unionobserver on 8 October, he had to travel back and forthbetween the worksite and the company office, where theelection was being held, in the middle of the afternoon.He therefore borrowed King's truck from Janice King.He parked where everyone else was parking. The truckwas parked midway between the front and rear entrancesof the building,a distanceof 75 feet from each door byhis estimate.The Company relies on the testimony of Robert Faille,a supervisor employed by Ledyard General Contractors(another corporation owned by Lorenz and Mahoney).He was asked at 3 o'clock on 8 October to walk aroundthe grounds to make sure people did not wander aroundthe buildings. According to his testimony, the parking lotwas really a road coming into the property, on whichmost cars park diagonally, but he saw "one truck thatwas parked right on the driveway." It was "right oppo-site the window" and 30 feet away from it. He placedthe truck at 40 feet from the entrances to the building. Itwas there the whole time the voting was in progress. Herecognized it as a Datsun pickup truck that belonged toRick King, whom he had known very well. He also ob-served that a Budweiser baseball cap, like the one Kinghad customarily worn, was hanging over the rearviewmirror. The truck had not been on the premises sinceKing's death.Olsen conceded that he parked parallel to the buildingclose to the window at the voting area, and that thetruckwas there throughout the time the voting wasbeing conducted. Olsen said that a blanket covered thewindow that Faille referred to and he denied havingparked in a driveway, pointing out that the parking lot isa big dirt lot without designated parking spaces.The credibility of Olsen's testimony and the absence ofevidentiary support for the Employer's objection lead meto reject it insofar as the use and parking of the truck areconcerned.There is equally lacking any case with respect to thepersons gathered in the parking lot while the voting was A/Z ELECTRICin progress. Nothing in Faille's testimony regarding,liisencounter with them remotely suggests, that there wasany link between their conduct and the Union. Accord-ing to Faille, a woman and about a dozen men,includingLassonde,were waiting around for the results of theelection.They apparently were imbibing beer. Failleasked them to leave, but when he returned to the park-ing lot about the time the voting was concluded theywere still there. One of the men spoke to him disrespect-fully.There is no evidence that these persons were loiteringabout the premises at the request of the Union or thattheir presence in the parking Ilot in any way affected orinfluenced any voter. In fact, Faille's testimony was thatall the voters had gone in by the time he first asked themto leave, so he could not have observed the effect oftheir presence on any of the voters. Furthermore, he tes-tified that they stayeda good50 feet away from the en-trances to the building and did not approach the en-trances. To the extent that one loiterer exhibited any bel-ligerence and spoke to him disrespectfully, it is to benoted that Faille refused to identify himself when some-one else asked who he was. (Lassonde knew him, butthere is no evidence that he identified him to the others.)Apparently, Vincent DiMauro was the one who askedhim who he was and Lance S. Schors was the one whospoke to him disrespectfully.Thus, not only, is the record barren of evidence thatthe Union directed or instigated the conduct of Olsen orthe loiterers, but thereisnoevidence that there existedan atmosphere of fear of reprisal, confusion, violence, orthreats of violence, such as would preclude or impair theemployees' uncoerced expression of choice concerningbargaining, representation to such an extent that the elec-tion ought to be set aside. SeeSwingline Co.,,256 NLRB704, 717 (198,1);Al Long, inc.,173NLRB 447, 448(1968);SteakHouseMeatCo., 206 NLRB 28' (1973);Westwood Horizons Hotel,270 NLRB 802 (1984).Neither of these allegations is proven and the objec-tion is accordingly dismissed.B. The Challenged BallotsThe election was held pursuant to a Stipulation forCertificationUpon. Consent Election executed by theEmployer and the Union around 10 September. It pro-vided for the holding of an election at the Employer'spremises at Ledyard, Connecticut, on 8 October from3:30 to 5 p.m., among those who were employees as of 7September, in an appropriate collective-bargaining unitdescribed as follows:All full-time and regular part-time electricians andworking foremen licensed in the State of Connecti-cut, and electrical apprentices registered in the Stateof Connecticut; but excluding all office clerical em-ployees, and guards, professional employees and su-pervisors, as defined in the Act.3671: Terrence LanierThe Union withdrew its challenge to Lanier's ballot atthe hearing, and it will accordingly be directed' to be in-cluded in the tally.2.Kevin Lassonde and Keith StollLassonde and Stoll were not included in the Employ-er's list of eligible employees -becausethey,had been dis-chargedon 29 July.Inasmuch as their discharges wereunlawful and I recommend,in this decision, that they beoffered reinstatementwith backpay,the challenges totheir ballots are overruled, and their ballots are directedto be included in the finaltally.3.Richard ElliottThe Board agent challenged the ballot of Richard El-liott on the ground thathis name wasnot included in thelist of employees furnished by the Employer. The Unionoffered no evidence with respect to this employee. How-ever,when the Employer moved to sustain the Boardagent'schallenge to Elliott's ballot, counsel for theUnion argued that the evidence showed only that duringthe time Elliott worked for the Company he never en-tered an apprenticeship program. That is not entirely ac-curate, forMahoney testified that Elliott's answer toquestions put to him when he was hired for the first timein 1981 and at later time (he worked for Respondentthree times) indicated that Elliott had not been registeredin any apprenticeship program either by the Respondentor by another employer, at any time during the periodswhen he was in or out of employment with them. Al-though,the testimony is silent about what happened inbetween periods of employment, Elliott appears never tohave had a temporary apprentice registration card, wasnot carried on the Employer's listof apprentices main-tained for purposes of state inspection, was not includedin the Employer's calculation of ,the ratio between jour-neymen and apprentices, and was not a journeyman. Onthe basis of the evidence in the record, I find that he wasnot an apprentice either. Accordingly, the Boardagent'schallenge to Elliott's ballot is sustained.,4.Casey, Schott, Schroeder Jr., Schroeder III, andWallricha.The basis of the challengesThe Union challenged the ballots of Thomas Casey,Meade C. Schott, Harry L. Schroeder Jr., Harry L.Schroeder III, and Robert Wallrich on the basis thatthey are not, as required by the Stipulation for Certifica-tion on Consent Election, "electricians . . . licensed inthe State of Connecticut" or "electrical apprentices reg-istered in the Stateof Connecticut." The Employer con-tends that as of the eligibility, date, all five of these per-sons had the status of registered 'apprentices.They unquestionably lacked statusas licensedelectri-cians as of the eligibility date, inasmuch as two of themtook and, passed the licensing examination on 5 Octoberand three of them took and passed it on 7 December.Testimony from a Connecticut official, established that 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDsuch status begins on the date an electrician takes andpasses the examination though wallet-sized identificationcards are issued that uniformly date the 2-year licenseperiod from 1 October.The stipulation is clear and unambiguous insofar as itdefines a bargaining unit that embraces electricians andworking foremen and electrical apprentices who havemet the licensing and registration requirements of theState of Connecticut.What-those requirements are maybe easily determined by recourse to the administrativeand legal defmitions of those terms as applied by theConnecticut licensing authorities.b.Connecticut licensing and registration laws andregulationsConnecticut statutes provide that no person may per-form the work of an electricianunless hehas obtained alicense or possesses a registration card from the StateApprentice Training Division and is subject to its regula-tions.The Department of Consumer Protection is re-quired to hold four examinations each year. The licenseapplicant must satisfy the statutory examining board ofhis competency, his moral character, and his educationallevel.Any person completing the required apprenticetraining program for a journeymen's license must applyfor a licensing examination within 30 days followingsuch completion. An applicant can repeat the examina-tion if necessary,within prescribed limitations.With re-spect to the apprentice permit, it is provided:Any apprentice permit issued . . . to an applicantwho fails three licensure examinations in any one-year period shall,remain ineffect if such applicantapplies for and takes the first licensure examinationgiven by the department of consumer protectionfollowing the one-year period from the date of histhird and last unsuccessful licensure examination.Otherwise, such permit shall be revoked as of thedate of the first examination given . . . followingexpiration of such one-year period.The statutory definition of "apprentice" is:[A]nyone indentured to the Connecticut state ap-prentice training division of the labor department orregisteredwith the appropriate state examiningboard for the purpose of learning a skilled trade.Work training standards for apprenticeship and train-ing programs issued by the Connecticut Commissioner ofLabor define 'an "apprentice" asa person employedwitha sponsor receivingskill training under'a written agreementwhich pro-vides specific terms of apprenticeship and employ-ment includingbut'notlimited to wage progression;specific hours of job training processes; hours andcourses of school instructionwhich satisfactorycompletion thereof provides recognition as a quali-fied professional, technical, craft or trade worker.A "journeyperson" is defined as:any person who has completed an apprenticeship oris recognized/classified as a skilled person.and pos-sesses a valid journeyperson card of occupational li-cense when required.The apprenticeagreementmust provide for at least2000 hours of work experience and for a number ofhours of related or supplemental instruction either as pre-scribed by, the ;Connecticut State Apprenticeship Councilor as prescribed by Federal requirements for on-the-jobtraining schedules. Such related instruction must be in anorganized and systematic form. Another pertinent defini-tion sets forth that"Registration of an apprentice" means the accept-ance and recording of a duly executed apprentice-ship agreement by the Commissioner as evidence ofparticipation in a particular bona fide registered ap-prenticeship program as required for state or federalpurposes.The manner in which the statutes and regulationswork in practice was described by Joseph Gracey, a pro-gram manager in the apprentice training division of theState Labor Department. Gracey's division is the regis-tering agency for apprentices. The actual licensing ofjourneymen is under the jurisdiction of the ConnecticutDepartment of Consumer Protection, Division of Regis-tration for Occupational Licensing, which publishes reg-isters listing the names and license numbers of persons li-censed by it.Gracey testified:The employer, if he's interested, signs a set of ap-prenticeship training standards, develops a wageprogression schedule and assists in the developmentof a training outline for the occupation that's in-volved, and then enters into an apprentice agree-ment, with a particular apprentice and we're thethird party to that agreement in that the DeputyLabor Commissioner, who is, the Executive Secre-tary of the Apprenticeship Council,signs that ap-prentice agreement, thereby creating a registeredapprentice.According to Gracey, Connecticut law recognizes nokind of apprentice other than the registered apprentice;the issuance of temporary apprentice identification cardsdoes not confer upon the holders thereof the status ofregistered apprentice; a person becomes a registered ap-prentice only by compliance with and completion of theprescribed procedures and then not until the apprentice-ship agreement that he signed with the employer is ap-proved and signed by the Deputy Commissioner ofLabor; temporary cards are issued, but these are only forthe purpose of enabling a person to work until a perma-nent identification card is issued, which is done onlyafter the agreement has been signed by the Deputy Com-missioner.Gracey also testified that electrical contractors are re-quired to maintain an on-the-job ratio of one journeymanfor each apprentice and field representatives from Gra-cey's office conduct regular inspections to ensure compli- A/Z ELECTRIC369ance. His office records identify all apprentices registeredin Connecticut.c.The position of Connecticut officials respectingapprenticeship status of the challenged votersGracey, the Connecticut official directly involved inthe registration of apprentices,whose office maintainsdata respecting their identity and work locations andconducts compliance inspections, testified that, as of 7September, Casey, Schott, Schroeder Jr., Schroeder III,andWallrich were not registered apprentices in Con-necticut.Another Connecticut official took a similar po-sition.Mahoney testified that on 27 August, Robert Bell,the assistant director of the occupational licensing divi-sion of the Department, of Consumer Protection; advisedhim by telephone that as of that date three men-Casey,Schott, and Schroeder Jr.-were,not registered appren-tices.The interpretation of the Connecticut laws and regula-tions by the officials charged with executing them is de-serving of consideration, especially when, as in this case,their, interpretation is consistent with any literal readingof theapplicable statutes and departmental regulations.The Employer did not procure the testimony of anyother public official, and so the interpretation to whichGracey testified is uncontroverted. The Employer at-tempted unsuccessfully to impugn Gracey's credibility,d.The Employer's contentionsNotwithstanding its concession in the posthearing briefsubmitted on its behalf that the stipulation for certifica-tion is clear and unambiguous, the Employer contendsthat the ballots of Casey, Schott, Schroeder Jr., Schroe-der III and Wallrich are entitled to be counted becausethey were "temporary apprentices" or "completed ap-prentices."The stipulation mentions no such classes ofapprentices.No Connecticut law or administrative regu-lationmentions or defines any such class.It is well set-tled that an unambiguous Stipulation for CertificationUpon Consent Election is binding regardless of any pri-vate reservations a party may have. The reason for thegenerally strict adherence to the stipulations is apparent:it reflects the parties' own determination' or definition ofthe unit. An ambiguous stipulation will be permitted tobe clarified only' because it does not determine the eligi-bility of employees to vote when their right, to do so isdisputed. SeeNLRB v. Sonoma Vineyards,, 727F.2d 860(9th Cir,1984).This is not a case in which any ambiguity exists, therebeing no genuine and reasonable disagreement betweenthe parties. SeeMohawk Valley Oil,210 NLRB 1060('1974) ("permanent"in a stipulation entitling "permanentemployees" to vote). In the ;presentcase,'theEmployerhas professed to have great and previously undiscloseduncertainty about the meaning of terms used in the stipu-lation,which are defined in Connecticut law and statuto-ry regulation, though referenceismade inthe stipulationto Connecticut law. No such uncertainty exists on thepart of the Union. The stipulation can only be read asreferring to persons licensed or registered in conformitywith Connecticut statutory and administrative require-ments as explained in Gracey's uncontroverted testimo-ny. (I rejected the Employer's attempt to prove that Las-sonde made statements to Mahoney regarding the per-sons whom he approached to sign union cards, as part ofits attempt to prove who was includable in the unit. Thatoccurred before the stipulation was signed and, in anyevent, would show only the persons whom Lassonde ap-proached and would not be probative of the Union's un-derstanding of the stipulation subsequently entered into.)The purely fictional nature of the "completed appren-tice" is illustrated,by the case of Schroeder III, who hadcompleted his apprenticeship time and therefore was de-fined by Mahoney as a "completed apprentice in theprocess of applying for his journeyman's license." (Ma-honey did not discuss "completed apprentices" who didnot apply.) At the same time, because "completed ap-prentices" received temporary white cards renewable for6-month extensions, which looked like regular white ap-prenticeship identification cards, he contended that theholderswere really "apprentices." On that basis, hechanged his testimony and opined that Schroeder III wasan "apprentice" and not just a "completed apprentice."In his testimony, therefore, Mahoney gave Schroeder IIIstatus variouslyas an",apprentice," a "completed appren-tice," and a "completed apprentice in the process of ap-plying for his journeyman's license." He conceded thatthiswas his own opinion and not necessarily in accordwith that of Connecticut officials.The untenability of the Employer's position is illustrat-ed by thesituationof Harry L. Schroeder Jr. Mahoneytestified, on cross-examination, that in July 1985 this em-ployee, claimed to be an apprentice, was the foreman attheDow Chemical job. That meant, however, that hewas supervising a journeyman 'working on that job,Edward McClintock. At that time, Schroeder had beenwith A/Z for about 10 years and was still unlicensed.Mahoney did not contend that he had been an apprenticeall that time. Instead, he testified that Schroeder Jr.became an, apprentice on 28 August by virtue of the ar-rangement made after issuance of a citationby the Con-necticut authorities.Gracey's testimony makes it clearthathe was not a registered apprentice 'because theDeputy Commissioner of Labor never signed the agree-ment.Mahoney admitted that he did not identify Schroe-der to Dow Chemical as an apprentice. Mahoney finallygave up and testified:He was an electrician. He did not have a journey.man's license.He was not registered as an appren-tice.-He had a lot of extensive background and ex-perience [of which] Dow was aware.In the face of this kind of testimony, the Employer'scounsel ultimately came to rely on two arguments, oneof which is wholly inapplicableas a matterof law, andthe other of which simply ignores the realities of the par-ties' situation as of August.The first-mentionedargumentisthat an anomalousresultwill be produced if these five employees are ex-cluded from voting, because they have a community ofinterest with the persons who are concededly within theunit. Such an argument mischaracterizes the issue in this 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase.The community-of-interestdoctrine is pertinentwhen the Board must make its own determination of anappropriate bargaining unit.It has no applicability whenthe parties have already done so, as they did in the stipu-lation in this case.White Cloud Products,214 NLRB 516,517 (1974).In its reliance on temporary apprentice identificationcards issued to Casey, Schott, and Schroeder Jr. in orderto establish their supposed apprenticeship status, counselfor the Employer simply ignored the fact that the cardswere issued as a`makeshift device in order to enable themen to continue working and in order to enable the Em-ployer to proceed with its job without interruption.These men, who were neither apprentices nor journey-men, were discovered working on a job by a Connecti-cut inspector, who issued a citation to the Employer on26 August. Mahoney worked out an arrangement withGracey's office whereby apprenticeship agreements cov-ering them were drawn up and entered into so theycould be carried as apprentices.The agreements weresignedby Lorenz, on behalf of the Employer, and byLawrence Swayze, a field representative from the Nor-wich office who reported to Gracey. On the basis ofthese agreements,cards entitled"Temporary ApprenticeIdentification" were issued to Casey, Schott, and Schroe-der Jr. on 28 August, effective until 28 November. Thisuntidy arrangement was designed to enable them towork, but Mahoney, having cynically evaded the re-quirements of Connecticut law, now contends that thethree men thereby became apprentices, though conced-edly not "registered apprentices." He had to make thatconcession, for Gracey testified that.-the agreements werefiled away and were never signed by the Deputy Com-missioner,and so they never became registered appren-tices.Gracey was very clear that, though the ID cardsissued to Schroeder Jr., Schott, and Casey were based onapprenticeship agreements showing 7000 of the 8000mandatory hours of on-the-job work experience complet-ed, this was done because if all 8000 hours were shownthey could not have been permitted to execute suchagreements.Theyhad extensiveworkexperience and, inGracey's words, were "beyond apprenticeship." The solepurpose of the cards was to enable them to work whilethey were in the process of applying for and being ac-cepted for their license examinations.But that did notgive them status as apprentices,accordingtoGracey.Only a permanent ID would reflect such status. The Oc-cupational Licensing Board honors the temporary cardso that the individual can work until the permanent ID isissued. In fact, Larry Swayze, of the Norwich office, inAugust, explained to Mahoney that the men were notregistered apprentices, but were being given the cards asa humanistic measure to enable them to make a living.Their lackof status was indicatedby the fact that thoughan employer must carry one licensed E-2 journeyman foreach apprentice on the payroll, the, Employer was notexpected to do so with respect to these men. As Graceyput it,: "These people were in a gray area, a very grayarea."In the supervisionof A/Z Electric, they were notcounted as apprentices.He explained:We- did not know what they were and so, therefore,we would not have enforced a situation which saidthey must have journeymen to cover them. The as-sumption was they were journeymen by virtue ofthe time they had served and were in the process oftrying to get that license and we were doing this sothat they could continue to work.He also commented:We issue them as a special measure by agreement tokeep the licensing inspectors off their backs untilsuch time as they obtained a license.Gracey's testimony was in line with the reasonable andordinary construction of the language of the, statutes andregulations that govern apprenticeship status in the Stateof Connecticut. I find the "Temporary Apprentice Regis-tration" cards, issued to enable men to work who are inthe "gray area" between apprentice and journeymanstatus, are not intended to and do not confer either statuson the holders of such cards.Asserting that such status exists simply because of lan-guage on certificates issued by the State of Connecticutfor' a particular limited purpose,under circumstances towhich they were never intended to apply, can only bemisleading.This was as true for Robert L. Wallrich andHarry SchroederIII as it wasfor Casey, Schott, andSchroeder Jr. In theircases,there appears to have beenrecognition at some points that in the absence of a validapprenticeship contract they were not apprentices, andthat apprenticeship status did not survive expiration ofthe contract. For example, Harry L. Schroeder III en-tered into an apprenticeship contract on 19 January 1981.He left after a year. When he returned, the fact that hisapprenticeship status no _ longer existed was recognizedwhen Mahoney and an agent from the Connecticut ap-prenticeship program had a discussion, agreed on thenumber of hours to be credited to him, and entered intoanew apprenticeship agreement.He left again and wenttowork for another employer with whom he enteredinto yet another apprenticeship contract and who subse-quently certified his completion of the required 8000hours on the job. He returned to, A/Z Electric late in1984, left again in February 1985, and returned in June1985.He was interviewed by Mahoney and Lorenz andwas asked about his program, and he ,advised them thathe had completed all requirements and was applying totake the licensing examination.Mahoney's reference tohim in his testimony ' as a "completed apprentice" is theclearest possible admission of his uncertainty regardingthis employee's status, and his contention that he was puton a jobsite as an apprentice and carried, on a one-to-oneratio is belied by Gracey's testimony and by the fact thatthe ratio was violated in September and, by Mahoney'sown admission,at other points in time, as employeescame and went and the number of journeymen, and ap-prenticesfluctuated.Lorenz' and Mahoney's lack ofcredibility in this regard makes it impossible to believethat, under all ,the circumstances, they thought that theywere dealing with apprentices. Mahoney conceded thatin a fluid,. hiring pattern Respondent was frequently out A/Z ELECTRIC371of ratio. In fact, that was the very situation in September1985.Mahoney identified the journeymen and those heclaimed to be apprentices whose names appeared on thevoting eligibility list that the Employer had prepared.There were 9 journeymen (Robert Buck, Jeffrey Cole-man, William Combies, James, Cyr (an E-1), John Dia-mond Jr., Paul Fenton, Terrence Lanier, EdwardMcClintock, and Gary Sicard) and 12 persons whom heidentifiedas apprentices(Thomas Casey, LeRoy Gay Jr.,David Gonzales, Don Herwerth, Carlton Johnson Jr.,Kevin McGlaufflin, David Olsen, Meade Schott Jr., CarlSchroeder, Harry L. Schroeder Jr., Harry L. SchroederIII, and Robert Wallrich).RobertWallrichwas notified by the Connecticutagency that work and educational requirements werecompleted as of 25 April 1983. He failed topass exami-nations in June 1984 and March 1985. He reapplied on 9October 1985 and passed the examination on 7 December1985.He was carried by A/2: as a "completed appren-tice" andMahoney testified that he showed lists toGracey on which Wallrich appeared in that manner. Yet,Respondent itself introduced into evidence a certificatedated 19 March 1984 issued by the Apprenticeship Coun-cil of the LaborDepartmentthat set forth that Wallrichhad satisfactorily served the required apprenticeship of8000 hours at the trade of electrician "and is thereforeentitled to be recognized as a. Journeyman in this tradeon February 26, 1983." The ' Employer also introducedinto evidence a "Certificate of Completion" of appren-ticeship byWallrich, dated 15 November 1983. In addi-tion, the Employer introduced into evidence documentsissuedby the Department of Consumer Protection,Board for Occupational Licensing, certifying that Wall-rich, Schroeder Jr.,,Schott, and Casey were licensed orregistered as "Electrical Unlimited Journeyman-E2" ef-fective I October 1985, The purpose was, to prove thatif,as of that date they were journeymen, then as of 7September they must have been apprentices.Itwould seem self-evident that an apprentice whocompletes all the requirements of an apprenticeship train-ing program ceases to be an apprentice. Gracey so testi-fied. If he takes the journeymen's examination andpasses, he becomes a journeyman. If he for some reasondoes not take the examination, or if he takes the examina-tion and fails to pass, he does not become a journeyman,but he does not revert to His status as an apprentice,either.That ended when he completed the apprentice-ship, or so I would think. As ii happened, Gracey had anacceptable explanation for the certificates issued to Wall-rich.The records in his office disclosed that Wallrichhad been registered as an apprentice and had completedthe requisite number of on-the-job training hours but hadnot completed the related educational requirements. Thecertificate that had been issued to him certified only thatthe on-the-job hours requirement had been met. TheConnecticut Department of Education certifies comple-tion of the related educational requirements, and thecompletion of apprenticeship training is certified by theissuance of two certificates covering the two branches ofapprenticeship training, one from each agency of theState of Connecticut. As no apprenticeship agreementwas in force on either 7 September or 8 October, he wasnot registeredas anapprentice on either of those dates.The fact that Wallrich subsequently applied for andtook the licensing examination did not make him, duringthe interim period, a "completed apprentice" until hebecame a journeyman. There is no such recognizedstatus.Gracey testified that the status as a registered ap-prentice of a person who is enrolled in an apprenticeshipprogram and has completed his apprenticeship endswhen the sponsoring employer notifies the division thatthe employee has satisfactorily completed the programand the division checks and ascertains that there hasbeen apositive completion.The vocational technicalschool system is also contacted to ascertain that relatededucational requirements have been fulfilled, and if ap-propriate, a license examination application is then sentto the-applicant.It is clear that none of these five voters can be quali-fied as apprentices by reason of the existence of docu-ments that seem to leave them standing as apprentices or,as inWallrich'scase,as a journeyman, without actualbona fide compliance with the requirements of Connecti-cut law. The documents merely reflect the administrativeadjustments made by the concerned Connecticut agen-cies in. order to meet the daily exigencies of contractors'business while apprenticeship training and licensing pro-cedures are being carried on. The perfect example is thepractice of uniform dating of the licensing periods on theidentification cards, which does not at all affect the datewhen a person actually becomes a licensed electricaljourneyman in Connecticut.Robert Bell, the assistant director of the occupationallicensing division of the Department of Consumer Pro-tection testified that the date an applicant becomes a li-censed electrician is the day he passes the examination.Robert L. Wallrich, and Harry L. Schroeder Jr. passedthe examination on 7 December and became licensedelectricians as of that date. Thomas M. Casey and MeadeC. Schott passed the examination on 5 October 1985 andbecame licensed electricians as of that date. However,for purposes of administrative convenience, relating to li-cense renewal,all licensesare effective for 2-year peri-ods, commencing 1 October. Consequently, the licensesofWallrich, Casey, Schott, and. Schroeder' Jr. all borethe same effective date, but in fact 'they became licensedelectricianson variousdates, noneof which were thestipulated eligibility dates.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent violated Section 8(a)(3) and (1) of theAct by(a)Discriminatorily discharging Kevin Lassonde andKeith Stoll on 29 July 1985 because of their support ofthe Union and because they engaged in concerted pro-tected activity by protesting working conditions.(b) By increasing wages in order to induce employeesto reject the Union. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Respondent violated Section 8(a)(1) of the Act by(a)Coercively interrogating an employee concerninghis union and other protected activities;(b) Creating the impression that it has the union activi-ties of employees under surveillance.(c) Threatening employees that it would close its busi-ness if they selected a union as their bargaining repre-sentative.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce,within themeaning of Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having discriminatorily dischargedtwo employees, it must offer them reinstatement andmake them whole for any loss of earnings and other ben-efits,computed on a quarterly basis from date of dis-charge to date of proper offer of reinstatement, less, anynet interim'earnings,as prescribedinF.W.WoolworthCo., 90 NLRB 289,(1950), plus interest as computed inFloridaSteelCorp.,231NLRB 651 (1977). SeeIsisPlumbingCo.,138 NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record, I =issue ,the following recommend-edsORDERThe Respondent, A/Z Electric, Inc., Ledyard, Con-necticut,its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Discharging or 'otherwise discriminating againstany employee for supporting International Brotherhoodof ElectricalWorkers, Local 35, AFL-CIO or any otherUnion orfor engagingin other protected concerted ac-tivities by way, of protesting working conditions.(b) Coercively interrogating any employee about unionsupport or union activities.(c)Granting increased wages in order to induce em-ployees to reject the Union. -(d) Creating the impression that it has the union activi-ties of employees under surveillance.(e) Threatening employees with closure of the businessif they select any union as their collective bargainingrepresentative.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the .Act.(a)Offer Kevin Lassonde and Keith Stoll immediateand full reinstatementto their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,8 If noexceptions are filed asprovided by Sec. 102.46 ofthe Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102 48 of theRules,be adopted by theBoard and all objections to them shall be deemedwaived for all pur-poseswithout prejudice to their seniority or any other rightsor privileges previously enjoyed, and make them wholefor any loss of earnings and other benefits suffered as aresult of the discrimination against them, in the mannerset forth in the remedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst themin any way.(c)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount, of backpay due under theterms of this Order. ,(d) Post at its facility in Ledyard, Connecticut, copiesof the attached notice marked "Appendix." 6 Copies ofthe notice, on forms provided by the officer in chargefor Subregion 39, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the officer in charge in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the Employer'sObjection 3 is overruled.IT IS FURTHER RECOMMENDED that Case 39-RC-632be `remanded to the officer in charge to open and countthe ballots of Terrence Lanier, Kevin Lassonde, andKeith Stoll, and to issue a revised tally of ballots and acertification of representation if International Brother-hood of Electrical Workers, Local 35, AFL-CIO has re-ceived a majority of the votes cast.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations' Board" shall read"Posted Pursuant to a Judgment ofthe United States, Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choice A/Z ELECTRICTo act together for other mutual aid or protec-tionTo choosenot to engage in any of these protect-ed concerted activities.Accordingly,we give you these assurancesWE WILL NOTdischarge or otherwise discriminateagainst anyof you forsupporting International Brother-hood of Electrical Workers,Local 35, AFL-CIO or anyother Union or for engaging in protected concerted ac-tivities by way of protesting .working conditions.WE WILL NOTcoercively question you about yourunion support or activities.WE WILLNOT grant wage increases in order to induceyou to rejectthe Union.WE WILLNOT create the impression that we have yourunion activities under surveillance.373WE WILL NOT threaten to close down our business ifyou selecta union asyour collective-bargaining repre-sentative.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in theexerciseof the rightsguaranteedyou by Section 7 of the Act.WE WILL offer Kevin Lassonde and Keith Stoll imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and WE WILLmake them whole for any loss of earnings and other ben-efits resulting from their discharge, lessanynet interimearnings,plus interest.WE WILL notify each of them that we ,have removedfrom our files any references to his discharge and thatthe discharge will not be used against him in any way.A/Z ELECTRIC, INC.